            Case 1:21-cv-10409-ADB Document 6 Filed 04/30/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 RASHAD BEY, aka ANTHONY GUESS,

                Petitioner,

                v.
                                                             Civil Action No. 21-10409-ADB
 COMMONWEALTH OF
 MASSACHUSETTS, et al.,

                Respondents.


                                FINAL ORDER OF DISMISSAL

        In accordance with the order dated April 29, 2021, dismissing this action for the reasons

stated therein, it is hereby ORDERED that the above-captioned matter is dismissed in its

entirety.

Dated: 4/30/2021                           By the Court,

                                           /s/ Karen Folan
                                           Deputy Clerk
